EXHIBIT 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 19, 2003, is entered into among (1) ENTRAVISION COMMUNICATIONS
CORPORATION, a Delaware corporation (the “Borrower”), (2) the Lenders party to
the Credit Agreement referred to below, (3) UNION BANK OF CALIFORNIA, N.A., as
Arranging Agent for such Lenders (in such capacity, the “Agent”), (4) UNION BANK
OF CALIFORNIA, N.A., as Co-Lead Arranger and Joint Book Manager, (5) CREDIT
SUISSE FIRST BOSTON, as Co-Lead Arranger, Administrative Agent and Joint Book
Manager, (6) THE BANK OF NOVA SCOTIA, as Syndication Agent, and (7) FLEET
NATIONAL BANK, as Documentation Agent.

 

RECITALS

 

A. The Borrower, the Lenders and the Agent previously entered into that certain
Credit Agreement dated as of September 26, 2000 as amended by a First Amendment
to Credit Agreement dated as of March 23, 2001, a Second Amendment to Credit
Agreement dated as of March 29, 2002 and a Third Amendment to Credit Agreement
dated as of April 16, 2003 (said Agreement, as so amended, herein called the
“Credit Agreement”). Capitalized terms used herein and not defined shall have
the meanings assigned to them in the Credit Agreement.

 

B. The Borrower has requested that the Lenders extend the Activation Date for
the Incremental Loans. The Lenders have agreed to such request, subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

(a) In Section 1.1 of the Credit Agreement, the definition of “Activation Date”
is amended in its entirety to read as follows:

 

“‘Activation Date’: with respect to any Activation Notice presented hereunder,
the date set forth therein as the effective date of the portion of the Aggregate
Incremental Loan Commitment to be activated pursuant thereto, which date must be
during the period from and including the Closing Date to but excluding September
30, 2004.”

 

(b) Section 2.4(a) of the Credit Agreement is amended by deleting the reference
to “September 30, 2003” in the first sentence therein and substituting
“September 30, 2004.”

 

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date first set forth above upon receipt by the Agent of the following, in each
case in form and substance satisfactory to the Agent:



--------------------------------------------------------------------------------

(a) this Amendment, duly executed by the Borrower and consented to by the
Majority Lenders;

 

(b) evidence of the Guarantors’ consent to this Amendment; and

 

(c) such other approvals, opinions, evidence and documents as any Lender,
through the Agent, may reasonably request; and the Agent’s reasonable
satisfaction as to all legal matters incident to this Amendment.

 

SECTION 3. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended hereby.

 

(b) Except as specifically amended herein, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders
under the Credit Agreement or any other Loan Documents, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Documents, except as
specifically set forth herein.

 

(d) This Amendment shall constitute a “Loan Document”.

 

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants, for the benefit of the Lenders and the Agent, as follows: (i) the
Borrower has all requisite power and authority under applicable law and under
its charter documents to execute, deliver and perform this Amendment, and to
perform the Credit Agreement as amended hereby; (ii) all actions, waivers and
consents (corporate, regulatory and otherwise) necessary or appropriate for the
Borrower to execute, deliver and perform this Amendment, and to perform the
Credit Agreement as amended hereby, have been taken and/or received; (iii) this
Amendment, and the Credit Agreement, as amended by this Amendment, constitute
the legal, valid and binding obligation of the Borrower enforceable against it
in accordance with the terms hereof; (iv) the execution, delivery and
performance of this Amendment, and the performance of the Credit Agreement, as
amended hereby, will not (a) violate or contravene any material Requirement of
Law, (b) result in any material breach or violation of, or constitute a material
default under, any agreement or instrument by which the Borrower or any of its
property may be bound, or (c) result in or require the creation of any Lien upon
or with respect to any properties of the Borrower, whether such properties are
now owned or hereafter acquired; (v) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are correct in
all material respects on and as of the date of this Amendment, before and after
giving effect to the same, as though made on and as of such date; and (vi) no
Default has occurred and is continuing.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

SECTION 6. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California (without
reference to its choice of law rules).

 

* * * *

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ENTRAVISION COMMUNICATIONS CORPORATION

By:

 

    /s/ WALTER F. ULLOA

--------------------------------------------------------------------------------

Name: Walter F. Ulloa

Title: Chairman and Chief Executive Officer

 

UNION BANK OF CALIFORNIA, N.A., as Arranging Agent and as a Lender

By:

 

    /s/ MATTHEW H. FLEMING

--------------------------------------------------------------------------------

Name: Matthew H. Fleming

Title: Vice President